Per Curiam
(on motion for rehearing). The defendant, Standard Manufacturing Company, earnestly contends *129that the court, in dismissing the appeal from the interlocutory judgment, overlooked Muscoda Bridge Co. v. Worden-Allen Co. 207 Wis. 22, 239 N. W. 649, 653, 240 N. W. 802. In the opinion in that case it was said:
“It appears that the notice of appeal was served April 23, 1931. The plaintiff contends that this appeal, being from a judgment entered September 28, 1928, was not taken within one year and was therefore not timely and was ineffectual. It is considered that the judgment entered September 28, 1928, was in the nature of an interlocutory judgment from which an appeal might have been taken under sec. 274.09, Stats.; that with the insertion of the damages in the judgment in March, 1931, the judgment became final and an appeal therefrom was authorized by sec. 274.01. The matter was so treated by both parties and we think properly so.”
While it was stated in that opinion that “it is considered that the judgment entered September 28, 1928, was in the nature of an interlocutory judgment from which an appeal might have been taken under sep. 274.09, Stats.,” the particular judgment referred to was not an interlocutory judgment at all. That judgment was entered pursuant to the mandate of this court in Muscoda Bridge Co. v. Worden-Allen Co. 196 Wis. 76, 219 N. W. 428. That mandate provided among other things:
“The judgment of the circuit court is reversed, with directions to dismiss the complaint.”
When that mandate was complied with, the circuit court, in effect, entered the judgment of this court. The only thing left for the circuit cour.t to do was to ascertain by a reference or otherwise the amount of damages rvhich Worden-Allen Company had sustained by reason of the injunction. The judgment which was entered pursuant to the mandate of this court was not completed until the amount of the damages was ascertained and inserted in the judgment. No appeal would, of course, lie from the judgment which was entered in the circuit court in compliance with the mandate of this court. *130The damages were ascertained in pursuance of sec. 268.07, Stats. 1927. It is to be regretted that the words, “in the nature of an interlocutory judgment,” were used to describe the judgment entered pursuant to the mandate of this court in that case on September 28, 1928. We see no escape from the plain language of the statutes recited in the original opinion which limit the time in which an appeal from an interlocutory judgment may be taken.
By the Court. — Motion for rehearing denied.